Name: Council Regulation (EC) No 3312/94 of 22 December 1994 amending Regulation (EEC) No 3951/92 on the arrangements for imports of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: European construction;  leather and textile industries;  trade policy;  tariff policy;  Asia and Oceania;  international trade
 Date Published: nan

 31 . 12. 94 Official Journal of the European Communities No L 350/3 COUNCIL REGULATION (EC) No 3312/94 of 22 December 1994 amending Regulation (EEC) No 3951/92 on the arrangements for imports of certain textile products originating in Taiwan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 3951 /92 of 29 December 1992 on the arrangements for imports of certain textile products originating in Taiwan (') established quantitative limits on the import of certain textile products originating in Taiwan ; Whereas, according to Article 2 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the Union is founded, hereinafter referred to as the Act of Accession, Regulation (EEC) No 3951 /92 and, in particular, the limits set out in Annex II to that Regulation shall be applicable in the acceding countries, subject to their accession and on the date of entry into force of the Act of Accession relative to these acceding countries ; whereas, in conformity with Article 30 and Article 169 of the Act of Accession, and Annex II thereto, the Community ini ­ tiations should none the less proceed with the necessary adaptation of Community legislation ; Whereas it is therefore appropriate to adjust the quantita ­ tive limits contained in Regulation (EEC) No 3951 /92 to take into account the probable accession of Austria, Finland and Sweden, and to use for this purpose, in order to take into account the existing trade flows, the total level of imports of the products concerned in each of the acceding countries during 1993, the last year for which complete statistical data are available, as a basis for adjust ­ ment ; Whereas, therefore, subject to the accession of Austria, Finland and Sweden and from the date of entry into force to the Act of Accession, the quantitative limits for 1995 set out in Annex II to Regulation (EEC) No 3951 /92 should be replaced by the quantitatives limits indicated in Annex I to this Regulation, which represent an increase equivalent to the actual quantities imported into the acceding countries in 1993, including an appropriate growth rate ; Whereas, following the entry into force of the Treaty on European Union and the change of name from 'European Economic Community' to 'European Community', it is also appropriate to reflect this change in the model export certificate contained in Annex III to Regulation (EEC) No 3951 /92, HAS ADOPTED THIS REGULATION : Article 1 The Community quantitative limits set out in Annex II to Regulation (EEC) No 3951 /92, for the year 1995, shall be replaced by the quantitative limits, for the enlarged Community, set out in Annex I to this Regulation. Article 2 Annex III to Regulation (EEC) No 3951 /92 shall be replaced by the Annex set out in Annex II to this Regula ­ tion. The Taiwan Textile Federation shall be authorized, during a transitional period that will end on 30 June 1995, to continue issuing the model of the certificate in use in 1994. Article 3 This Regulation shall enter into force on 1 January 1995 subject to the entry into force, on that date, of the Treaty concerning the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1994. For the Council The President H. SEEHOFER (') OJ No L 405, 31 . 12. 1992, p. 6 . Regulation as last amended by Regulation (EC) No 217/94 (OJ No L 28, 2. 2. 1994, p. 1 ). No L 350/4 Official Journal of the European Communities 31 . 12. 94 ANNEX I ANNEX II Group Category Unit Limit 1995 I A 2 tonnes 5 851 I A 2a tonnes 409 I A 3 tonnes 8 254 I A 3a tonnes 735 IB 4 1 000 pieces 10 564 IB 5 1 000 pieces 20 752 IB 6 1 000 pieces 5 382 IB 7 1 000 pieces 3 325 IB 8 1 000 pieces 8 791 II A 20 tonnes 255 II A 22 tonnes 8 251 II A 23 tonnes 4 883 II B 12 1 000 pairs 35 340 II B 13 1 000 pieces 2 736 II B 14 1 000 pieces 3 611 II B 15 1 000 pieces 2 355 II B 16 1 000 pieces 420 II B 17 1 000 pieces 833 II B 18 tonnes 1790 II B 21 1 000 pieces 5 752 II B 24 1 000 pieces 3 925 II B 26 1 000 pieces 3 110 II B 27 1 000 pieces 1 698 II B 28 1 000 pieces 1 908 II B 68 tonnes 606 II B 73 1 000 pieces 1 606 II B 77 tonnes 361 II B 78 tonnes 4 337 II B 83 tonnes 969 III A 33 tonnes 1410 III A 35 tonnes 6 700 III A 37 tonnes 16 318 III B 10 1 000 pairs 21 981 III B 67 tonnes 1 397 III B 74 tonnes 258 III B 91 tonnes 1 198 III B 97 tonnes 1 093 III B 97a tonnes 498 III B 110 tonnes 4 228' The footnotes to Annex II to Regulation (EEC) No 3951 /92 remain unchanged. ANNEX II ANNEX III